



Exhibit 10.6
EXECUTION VERSION
AMENDMENT NO. 3 TO CREDIT AGREEMENT
This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 28, 2019 (the “Effective Date”), by and among TELLURIAN PRODUCTION
HOLDINGS LLC, a Delaware limited liability company (“Borrower”), the Lenders
(defined below) party hereto, GOLDMAN SACHS LENDING PARTNERS LLC, as the
administrative agent (in such capacity, including any successors or assigns in
such capacity, “Administrative Agent”), and J. ARON & COMPANY LLC, as the
collateral agent (in such capacity, including any successors or assigns in such
capacity, “Collateral Agent”).
WITNESSETH:
WHEREAS, Borrower, Administrative Agent, Collateral Agent and the financial
institutions party thereto as lenders (the “Lenders”, and together with
Administrative Agent and Collateral Agent, the “Lender Parties”), have entered
into that certain Credit Agreement dated as of September 28, 2018, as amended by
that certain Omnibus Amendment and Consent dated as of November 29, 2018 and
that certain Amendment No. 2 to Credit Agreement dated as of May 6, 2019 (as so
amended, and as amended, restated, supplemented or otherwise modified (including
by this Agreement), the “Credit Agreement”);
WHEREAS, Borrower has requested that the Lender Parties amend the Credit
Agreement as herein provided; and
WHEREAS, subject to the terms and conditions hereinafter set forth, the Lender
Parties have agreed to amend the Credit Agreement as herein provided.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
and to the conditions precedent set forth herein, the parties to this Agreement
hereby agree as follows:
SECTION 1.Terms Defined in the Credit Agreement. As used in this Agreement,
except as may otherwise be provided herein, all capitalized terms defined in the
Credit Agreement shall have the same meaning herein as therein, all of such
terms and their definitions being incorporated herein by reference.
SECTION 2.    Amendments to Credit Agreement.
(a)    The following new definitions are hereby added to Section 1.1 of the
Credit Agreement in appropriate alphabetical order:
“Additional PDP Adjustment” means, with respect to any Oil and Gas Properties of
the Credit Parties that are not Proved Developed Producing Oil and Gas
Properties as of June 30, 2019, but which constitute Proved Developed Producing
Oil and Gas Properties as of the Required Compliance Certificate Delivery Date,
the present value (discounted at ten percent (10%) per annum) of future net
income attributable to such Oil and Gas Properties as of June 30, 2019, as
calculated by the Borrower in a manner reasonably acceptable to Administrative
Agent and applying (a) economic and pricing parameters, methodology, assumptions
and other factors reasonably required by Administrative Agent from time to time
and (b) prevailing forward curves for NYMEX and basis differentials as of June
30, 2019, which forward curves shall be provided by Administrative Agent no
later than July 8, 2019.


1



--------------------------------------------------------------------------------





“Required Compliance Certificate Delivery Date” means the date on which the
Compliance Certificate with respect to the fiscal quarter ending June 30, 2019
is required to be delivered hereunder.
(b)    The definition of “PDP PV Coverage Ratio” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
“PDP PV Coverage Ratio” means, on any date of determination, the ratio, as
initially calculated by Borrower and reflected on the relevant Compliance
Certificate, of (a) (i) the PDP Multiple multiplied by PDP Present Value as of
such date, plus (ii) Unrestricted Cash on such date to (b) Debt of Borrower and
its consolidated Subsidiaries on such date (other than Debt described in clause
(n) of the definition thereof); provided that, (x) for purposes of the
calculation of the PDP PV Coverage Ratio under Section 9.1 as of December 31,
2018 only, PDP Present Value as of such date shall include the PDP Adjustment,
and (y) for purposes of the calculation of the PDP PV Coverage Ratio under
Section 9.1 as of June 30, 2019 only, (1) PDP Present Value as of such date
shall include the Additional PDP Adjustment and (2) Unrestricted Cash shall be
decreased by the amount of cash spent by the Credit Parties on the wells that
benefit from the Additional PDP Adjustment for workover expenditures associated
with down-hole tool removal during the period, for each such well, beginning on
June 30, 2019 and through and including the date on which such well becomes
Proved Developed Producing Oil and Gas Properties.”
SECTION 3.    Conditions of Effectiveness. This Agreement shall become effective
on the Effective Date upon fulfillment of the following conditions precedent:
(a)    Borrower shall have delivered to Administrative Agent a duly executed
counterpart of this Agreement; and
(b)    Parent Guarantor and each Subsidiary Guarantor shall have delivered to
Administrative Agent a duly executed counterpart of the Ratification Agreement
substantially in the form attached hereto as Exhibit A (the “Ratification
Agreement”).
SECTION 4.    Representations and Warranties. Borrower represents and warrants
to the Lender Parties, with full knowledge that the Lender Parties are relying
on the following representations and warranties in executing this Agreement, as
follows:
(a)    The execution, delivery and performance of this Agreement and the
Ratification Agreement by Borrower and each Guarantor party thereto and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary company action on the part of Borrower and such
Guarantor.
(b)    This Agreement, the Ratification Agreement, the Credit Agreement, the
Loan Documents and each and every other document executed and delivered in
connection herewith constitute legal, valid, and binding obligations of Borrower
and each Guarantor party thereto, enforceable against such Person in accordance
with their respective terms, except as may be limited by equitable principles or
Debtor Relief Laws.
(c)    The execution, delivery, and performance by Borrower of this Agreement
and each Guarantor of the Ratification Agreement, and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate or
conflict with, or result in a breach of, or require any consent under, or other
action to, with or by (A) the Constituent Documents of such Person, (B) any
applicable Law, rule, or regulation or any order, writ, injunction, or decree of
any Governmental Authority or arbitrator where


2



--------------------------------------------------------------------------------





such violation or conflict would reasonably be expected to result in a Material
Adverse Event, or (C) any other agreement or instrument to which such Person is
a party or by which it or any of its Properties is bound or subject which could
reasonably be expected to result in a Material Adverse Event, or (ii) constitute
a default under any such agreement or instrument which could reasonably be
expected to result in a Material Adverse Event, or result in the creation or
imposition of any Lien upon any of the revenues or assets of such Person.
(d)    The execution, delivery and performance by Borrower of this Agreement and
each Guarantor of the Ratification Agreement, and the consummation of the
transactions contemplated hereby and thereby do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority.
(e)    As of the date of this Agreement, the Credit Parties, taken as a whole,
are Solvent and have not entered into any transaction with the intent to hinder,
delay or defraud a creditor.
(f)    (i) No Default has occurred and is continuing, and (ii) all of the
representations and warranties contained in Article 6 of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(other than any representations or warranties subject to a Material Adverse
Event qualification or any other qualification as to materiality, which are true
and correct in all respects) on and as of the Effective Date, in each case with
the same force and effect as if such representations and warranties had been
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (other than any representations or
warranties subject to a Material Adverse Event qualification or any other
qualification as to materiality, which were true and correct in all respects) as
of such earlier date.
SECTION 5.    Reference to and Effect on the Loan Documents.
Upon the effectiveness hereof, on and after the date hereof, (i) each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import and (ii) each reference in any other Loan Document to “the
Credit Agreement” shall, in each case, mean and be a reference to the Credit
Agreement after giving effect to this Agreement.
SECTION 6.    Cost and Expenses. Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Lender Parties and their
Related Parties connection with this Agreement, including, without limitation,
the reasonable and documented out-of-pocket fees and expenses of legal counsel
for the Lender Parties and their Related Parties in connection herewith.
SECTION 7.    Extent of Consent. Except as otherwise expressly provided herein,
none of the Credit Agreement or any of the other Loan Documents are amended,
modified or affected by this Agreement. Borrower hereby ratifies and confirms
that: (a) all of the terms, conditions, covenants, representations, warranties
and all other provisions of the Credit Agreement remain in full force and
effect; (b) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms; (c) the Collateral is
unimpaired by this Agreement; and (d) any and all Liens, security interests and
other security or Collateral now or hereafter held by the Lender Parties as
security for payment and performance of the Secured Obligations are hereby
renewed and carried forth to secure payment and performance of all of the
Secured Obligations.
SECTION 8.    Waiver and Release. In consideration of the Lender Parties’
agreement to enter into this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower hereby waives, releases, and forever discharges each Lender Party, its
predecessors


3



--------------------------------------------------------------------------------





and its successors, assigns, affiliates, shareholders, directors, officers,
accountants, attorneys, employees, agents, representatives, and servants
(collectively, the “Released Parties”) of, from and against any and all claims,
actions, causes of action, suits, proceedings, contracts, judgments, damages,
accounts, reckonings, executions, and liabilities whatsoever of every name and
nature, whether known or unknown, whether or not well founded in fact or in law,
and whether in law, at equity, or otherwise, which such Person ever had or now
has for or by reason of any matter, cause, or anything whatsoever to this date
relating to or arising out of the Loans, this Agreement, or any of the Loan
Documents, including without limitation any actual or alleged act or omission of
any of the Released Parties with respect to the Loans or any of the Loan
Documents, or any Liens or Collateral in connection therewith, or the
enforcement of any of the Lender Parties’ rights or remedies thereunder. The
terms of this waiver and release shall survive the termination of this
Agreement, the Loans, the Credit Agreement and the Loan Documents and shall
remain in full force and effect after the termination of this Agreement.
SECTION 9.    Claims. As additional consideration of the execution, delivery,
and performance of this Agreement by the parties hereto and to induce the Lender
Parties to enter into this Agreement, Borrower represents and warrants that it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Secured Obligations to any Secured Party.
SECTION 10.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
SECTION 11.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal. Furthermore, in lieu of
such invalid or unenforceable provision there shall be added as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
SECTION 12.    GOVERNING LAW; VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
The provisions of Section 12.13 of the Credit Agreement are hereby incorporated
herein mutatis mutandis.
SECTION 13.    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
SECTION 14.    NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.




[Remainder of Page Left Blank; Signature Pages to Follow]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized.




BORROWER:


TELLURIAN PRODUCTION HOLDINGS LLC, a Delaware limited liability company
By: /s/ Graham McArthur    
Name: Graham McArthur
Title: Treasurer








Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent
By: /s/ Harsha V. Rajamani    
Name: Harsha V. Rajamani
Title: Managing Director






COLLATERAL AGENT:


J. ARON & COMPANY LLC, as Collateral Agent
By: /s/ Harsha V. Rajamani    
Name: Harsha V. Rajamani
Title: Managing Director






LENDERS:


J. ARON & COMPANY LLC, as a Lender
By: /s/ Harsha V. Rajamani    
Name: Harsha V. Rajamani
Title: Managing Director


















Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RATIFICATION AGREEMENT
June [__], 2019
Reference is made to that certain (i) Credit Agreement dated as of September 28,
2018 (as amended, restated, supplemented or otherwise modified (including by the
Omnibus Consent and Amendment dated as of November 29, 2018, Amendment No. 2
dated as of May 6, 2019 and the Amendment referred to below), the “Credit
Agreement”), by and among TELLURIAN PRODUCTION HOLDINGS LLC, a Delaware limited
liability company (“Borrower”), the lenders party thereto, GOLDMAN SACHS LENDING
PARTNERS LLC, as the administrative agent (in such capacity, including any
successors or assigns in such capacity, “Administrative Agent”), and J. ARON &
COMPANY LLC, as the collateral agent (in such capacity, including any successors
or assigns in such capacity, “Collateral Agent”), and (ii) Amendment No. 3 to
Credit Agreement dated as of the date hereof (the “Amendment”), among Borrower,
Administrative Agent, Collateral Agent, and the lenders party thereto.
Capitalized terms used herein have the meanings given to such terms in the
Credit Agreement.
Each of the undersigned Guarantors hereby (a) acknowledges the terms of the
Amendment; and (b) ratifies, confirms and agrees that, following the
effectiveness of the Amendment on the Effective Date referred to therein,
(i) the Loan Documents to which such Guarantor is a party shall remain in full
force and effect on such date, including without limitation the Guaranty
Agreement and the Security Documents to which such Guarantor is a party and
(ii) the applicable Security Documents shall continue to secure the Secured
Obligations, in the manner and to the extent provided therein, without defense,
set off, counterclaim, discount or charge of any kind as of the date hereof.
This Ratification Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
THIS RATIFICATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]




Exhibit A to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed on the date first above written.
TELLURIAN INC.
By: ________________________    
Name:
Title:




TELLURIAN PRODUCTION LLC
By: ________________________    
Name:
Title:




TELLURIAN OPERATING LLC
By: ________________________    
Name:
Title:


Ratification Agreement (Amendment No. 3 to Credit Agreement)

